       CASE 0:19-cr-00303-SRN-KMM Doc. 85 Filed 05/18/21 Page 1 of 7




                   UNITED STATES DISTRICT COURT
                       DISTRICT OF MINNESOTA
                      Criminal No. 19-303 (SRN/KMM)
___________________________________


United States of America,
                                                         DEFENDANT’S
                            Plaintiff,                   SUPPLEMENTAL
                                                         SENTENCING
vs.                                                      MEMORANDUM

Patrick Lloyd Henry,

                      Defendant.
_______________________________________


      Defendant Patrick Lloyd Henry, by and through attorney Thomas H. Shiah,

respectfully offers the following memorandum in support of his argument that Mr.

Henry’s two felony drug convictions are not proper predicate offenses under the

Armed Career Criminal Act (ACCA). In addition to the arguments previously

raised, Minnesota’s drug laws are overbroad in how they define methamphetamine

and cocaine. Cf. United States v. Oliver, --- F.3d ---, No. 19-2209 (8th Cir. Feb. 11,

2021) (vacating an enhanced mandatory sentence under 21 U.S.C. §§ 841 and 851

because, as held by the Seventh Circuit and endorsed by the Eighth Circuit, Illinois

drug laws are categorically overbroad in defining cocaine). Because Mr. Henry does

not have three qualifying predicates, the statutory maximum in this case is ten years.

      Mr. Henry has convictions for First Degree Drug Sale and Third Degree Drug

Sale under Minnesota law that the government seeks to use as predicate “serious

drug offenses” leading to an enhanced sentence under the ACCA. (See PSR ¶¶ 45,
     CASE 0:19-cr-00303-SRN-KMM Doc. 85 Filed 05/18/21 Page 2 of 7




47.) A ”serious drug offense” under the ACCA is either a federal offense or “an

offense under State law, involving manufacturing, distributing, or possessing with

intent to manufacture or distribute, a controlled substance (as defined in section 102

of the Controlled Substances Act (21 U.S.C. 802))” punishable by ten or more years

in prison. 18 U.S.C. § 924(e)(2)(A).

   In determining whether a prior drug offense qualifies as a predicate offense for

sentencing enhancement, the proper analysis uses a categorical approach that looks

only to the statutory definition of the prior offense. See Oliver, Slip Op. at 15–16

(citations omitted). “If the state offense sweeps more broadly, or punishes more

conduct than the federal definition, the conviction does not qualify as a predicate

offense.” Id. at 16 (quoting United States v. Vanoy, 957 F.3d 865, 867 (8th Cir.

2020)).

   As will be explained in more detail below, Minnesota drug laws punish more

isomers of cocaine and methamphetamine than federal drug law, which makes them

overbroad. “Isomers” are two or more molecules that are identical in chemical

formula, but which differ in their structure and arrangement. See, e.g., Ernest L.

Eliel, et al., Stereochemistry of Organic Compounds 1021 (1994). Minnesota

definitions of these substances include all possible isomers, while the federal

definition is limited to the optical isomer of methamphetamine and the optical and

geometric isomers of cocaine.

   Mr. Henry’s First Degree Sale conviction is defined under Minn. Stat. § 152.021,

subd. 1: “A person is guilty of controlled substance crime in the first degree if . . .


                                          2
     CASE 0:19-cr-00303-SRN-KMM Doc. 85 Filed 05/18/21 Page 3 of 7




the person unlawfully sells one or more mixtures of a total weight of 17 grams or

more containing cocaine or methamphetamine[.]” Mr. Henry’s conviction for Third

Degree Sale punishes those who sell “one or more mixtures containing a narcotic

drug[.]” Minn. Stat. § 152.023, subd. 1(1). “Narcotic drug” is defined to include

both cocaine and methamphetamine. See Minn. Stat. § 152.01, subd. 10.

   Cocaine is a controlled substance in Minnesota, defined to include any of its

isomers without limitation:

       coca leaves and any salt, cocaine compound, derivative, or
       preparation of coca leaves (including cocaine and ecgonine and their
       salts, isomers, derivatives, and salts of isomers and derivatives), and
       any salt, compound, derivative, or preparation thereof which is
       chemically equivalent or identical with any of these substances[.]

Minn. Stat. § 152.02, subd. 3(b)(4). Likewise, methamphetamine’s definition is

broad enough to include any isomer, including “methamphetamine, its salts,

isomers, and salts of its isomers[.]” Minn. Stat. § 152.02, subd. 3(d)(2).

   Federal law is much narrower. Under federal law, cocaine is defined to include

only “optical and geometric isomers[.]” 18 U.S.C. § 813, Sched. II(a)(4). All

isomers apart from the optical and geometric, which could be punished under

Minnesota law, are exempt from punishment under federal law, which makes the

Minnesota law overbroad. See United States v. Ruth, 966 F.3d 642, 647 (7th Cir.

2020) (finding the defendant’s Illinois statute of conviction overbroad because it

punished “optical, positional, and geometric isomers” of cocaine, as opposed to

optical and geometric isomers only).




                                          3
     CASE 0:19-cr-00303-SRN-KMM Doc. 85 Filed 05/18/21 Page 4 of 7




   Methamphetamine’s federal definition is even more narrow than for cocaine.

Methamphetamine is defined under federal law as “any quantity of

methamphetamine, including its salts, isomers, and salts of isomers.” 21 U.S.C.

§ 812, Schedules II(c) and III(a)(3). Although this sounds on its face identical to the

Minnesota definition, federal law has a specific definition of “isomer” that differs

for the different drug schedules. For schedules II(c) and III(a)(3), where

methamphetamine appears, “isomer” means only “the optical isomer.” 21 U.S.C.

§ 802(14); see United States v. De La Torre, 940 F.3d 938, 951 (7th Cir. 2019)

(analyzing 21 U.S.C. § 802(14) and concluding that, “for purposes of federal drug

offenses, methamphetamine includes only its optical isomers,” before ruling

overbroad the Illinois statute under which the defendant was convicted).

   The Minnesota legislature knew how to limit the definitional isomers when it

wished, demonstrating that it was a conscious choice to leave the definitions of

cocaine and methamphetamine as broad as possible. The Minnesota legislature

limits the definition of amphetamine, for example, to just its “optical isomers.” See

Minn. Stat. § 152.02, subd. 3(d)(1). And the “usual rule” of statutory construction

suggests that, “when the legislature uses certain language in one part of the statute

and different language in another, the court assumes different meanings were

intended.” Sosa v. Alvarez-Machain, 542 U.S. 692, 712 n.9 (2004).

   As far as counsel is aware, this argument has not yet been raised in Minnesota,

but it has led to several resentencings in the Seventh Circuit, and in Oliver the Eighth




                                           4
     CASE 0:19-cr-00303-SRN-KMM Doc. 85 Filed 05/18/21 Page 5 of 7




Circuit accepted the logic of those decisions. The logic of those Seventh Circuit

decisions applies as well to Minnesota’s drug laws.

   The first of these decisions ruled that an Indiana drug conviction could not be

used as a predicate “felony drug offense” to enhance a federal mandatory-minimum

sentence under 21 U.S.C. §§ 841 and 851 because of the included isomers of

methamphetamine. See United States v. De La Torre, 940 F.3d 938, 951–52 (7th

Cir. 2019). Unlike the federal definition of methamphetamine, which includes only

optical isomers, the Indiana law punishes all “isomers” without qualification, using

the same language as Minnesota. See id. at 951 (quoting Ind. Code § 35-48-2-

6(d)(2), which lists “methamphetamine, including its salts, isomers, and salts of its

isomers”). “Because the federal definition of methamphetamine includes only its

optical isomers whereas the Indiana definition includes something more than just

optical isomers of methamphetamine, the mismatch renders the Indiana statute

overbroad.” Id.

   The following year, in Ruth, the Seventh Circuit came to a similar conclusion

regarding the isomers of cocaine punished in Illinois, finding plain error where the

appellant’s sentence was enhanced under 21 U.S.C. §§ 841 and 851. See 966 F.3d

at 650–51. The federal definition of cocaine, Ruth noted, is limited to “optical and

geometric” isomers, while Illinois also includes positional isomers. See id. at 647

(comparing 21 U.S.C. §§ 812, Sched. II(a)(4) and 802(14) with 720 ILCS

570/206(b)(4)). Because of this mismatch, “on its face . . . the Illinois statute is

categorically broader than the federal definition.” Id. In finding plain error and


                                         5
     CASE 0:19-cr-00303-SRN-KMM Doc. 85 Filed 05/18/21 Page 6 of 7




vacating the appellant’s sentence, the Seventh Circuit rejected as irrelevant a

research chemist’s affidavit swearing that he had never encountered positional

isomers in analyzing over 50,000 cocaine samples during his tenure at the DEA. See

id. at 648. “We must,” wrote the Seventh Circuit, “give effect to the law as written.”

   Although the Seventh Circuit has not adopted this argument specifically in terms

of the ACCA, the implications are clear. In United States v. Nebinger, --- F.3d ---,

No. 19-1504, Slip Op. at 12–13 (7th Cir. Feb. 11, 2021), they rejected a Ruth

challenge to Illinois drug convictions used as ACCA predicates not because it failed

on the merits, but because those arguments were forfeited where “Ruth made the

same argument that . . . Nebinger could have made” but didn’t. At least one district

court has followed Ruth in vacating an ACCA sentence that had been based on an

Indiana drug predicate. See Alston v. United States, No. 2:16-cv-00016-JMS-DLP

(S.D. Ind. Jan. 11, 2021) (granting a § 2255 motion where Indiana’s law was

overbroad in how it punished isomers of cocaine).

   The Eighth Circuit has now accepted the logic of these decisions. In Oliver, the

panel addressed an appellant whose mandatory-minimum sentence was enhanced

based on an Illinois drug conviction. “Applying the categorical approach,” the panel

wrote, “we see that 720 Ill. Comp. Stat. 570/401 is broader than the federal

definition of a ‘serious drug felony.’” Oliver, Slip Op. at 17 (citing Ruth, 966 F.3d

at 645–47). Because there was some question about whether Mr. Oliver had been

convicted under the part of the divisible statute dealing with cocaine, his enhanced




                                          6
     CASE 0:19-cr-00303-SRN-KMM Doc. 85 Filed 05/18/21 Page 7 of 7




sentence was vacated and the matter remanded for resentencing because of the

overbreadth of the Illinois statute. See id., Slip Op. at 19.

                                   CONCLUSION

   Mr. Henry is not an Armed Career Criminal. His two Minnesota drug

convictions came under statutes that define both cocaine and methamphetamine

more broadly than the federal definition. Because he does not have three qualifying

predicates under 18 U.S.C. § 924(e), Mr. Henry is subject to the standard ten-year

maximum for his offense.



Dated: May 18, 2021                         Respectfully submitted,

                                            LAW OFFICES OF
                                            THOMAS H. SHIAH, LTD.

                                            By      S/Thomas H. Shiah______
                                                    Thomas H. Shiah #100365
                                                    331 Second Ave South, Ste 705
                                                    Minneapolis, MN 55401
                                                    (612) 338-0066

                                                    Attorney for Defendant




                                           7
